Citation Nr: 1422801	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In June 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.

2.  Tinnitus was not affirmatively shown to have had its onset during service and tinnitus is unrelated to an injury, disease, or event, including noise exposure, in service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006). 





The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in October 2007.  
As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Veteran was afforded a VA examination in July 2010.  As the examination was based on a review of the Veteran's history and as the examiner described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38  C.F.R. § 3.303(a).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).







Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 



Evidence 

The service records show that the Veteran was an electronics mechanic and he was assigned to aircraft squadrons.  The service treatment records contain no complaint or findings of hearing loss or tinnitus.  

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  

On the entrance audiogram in January 1965, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 5, 0, 0, 5, and -5 decibels, and 5, 0, 0, 10, and 5 decibels for the left ear, after conversion to the current International Standards Organization (ISO) units for measuring hearing acuity, which are used by VA.

On an audiogram in September 1965, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear and left ear were 10, 5, 5, 5, and 0 decibels, after conversion to ISO units.

On an audiogram in April 1968, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were -10, -10, -10, -5, and -5 decibels, and -5, -10,
-10, -5, and -5 decibels for the left ear.  No conversion to ISO units is necessary after October 1967. 

On a separation audiogram in January 1970, the puretone thresholds at 500, 1000, 2000, and 3000 Hertz in each ear were 5, 5, 0, and 5 decibels.  There was no finding reported at 4000 Hertz. 

After service, VA records from 2002 to 2007 contain no complaint, finding, or history of impaired hearing or of tinnitus, although the Veteran gave a history of other health problems. 



On his original application for VA disability compensation in September 2007, the Veteran indicated that hearing loss and tinnitus began in 2005.  In an accompanying statement, the Veteran stated that in the Navy he was exposed to aircraft engine noise and the noise from the flight decks of carriers.  He stated that on one ship his electronic shop was underneath the flight deck. 

On VA audiological examination in September 2007, the Veteran stated that he was around a lot of noise on aircraft carriers, including proximity to a plane crash.  The pertinent finding was sensorineural hearing loss in each ear.

In a statement in February 2008, the Veteran stated that he went to sick bay aboard ship, because of ringing in his ears and he was told by a corpsman that the ringing would go away, but it did not.  The Veteran stated that since the mid-1970s he has been seen by a family doctor, who can confirm hearing loss and tinnitus.

In April 2010, the Veteran testified that he was exposed to loud noise in the Navy while aboard ships and that his hearing had gradually gotten worse since service rive.  The Veteran stated that he experienced ringing in his ears.  

On VA audiological examination in July 2010, the Veteran described noise exposure in service to aircraft engines, catapults, and equipment and some occupational and recreation post-service noise exposure.  The Veteran stated that he first noted tinnitus in service and that the tinnitus was constant. 

On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 5, 10, 30, 55, and 65 decibels, and 5, 15, 35, 50, and 65 decibels for the left ear.  The speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was sensorineural hearing loss. 





The VA examiner stated that tinnitus was associated with hearing loss.  After a review of the entrance and separation audiograms examinations, which showed hearing within normal limits, and as there were no complaints of impaired hearing or tinnitus at separation or in the years following service and that the first documentation of hearing loss was 35 years after service, the VA examiner expressed the opinion that bilateral hearing loss and tinnitus were less likely as not caused by or the result of noise exposure while in the military.

Analysis  

The Veteran asserts that hearing loss and tinnitus are the result of noise exposure in service. 

A Bilateral Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran is competent to describe noise exposure during service, which is within the realm of his personal experience, and his statements and testimony about noise exposure in service are consistent with the circumstances of his service as an electronic mechanic with assignments aboard air craft carriers and duties, which place him on the flight decks.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).





See Layno v. Brown, 6 Vet.App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

The service treatment records show that on several audiograms, including the separation audiogram, the decibel thresholds for the tested frequencies for each ear were 10 decibels or less, that is, well within normal limits.  Hensley, at 157.  And a hearing loss disability under 38 C.F.R. § 3.385 (auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater) was not affirmatively shown to have onset in service.

After service on an audiogram in September 2007, the pertinent finding was sensorineural hearing loss in each ear.

A hearing loss disability of the sensorineural hearing type is recognized as "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).


Although there was evidence of noise exposure is service, hearing measured by audiograms were within normal limits.  On the basis of normal hearing levels in each ear on the separation audiogram, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 and insufficient observation to establish chronicity at the time.  

While a bilateral hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, service connection based on continuity of symptomatology applies.  Continuity of symptomatology requires evidence of a nexus between the current disability and the postservice symptoms. 

The Veteran is competent to describe noise exposure and symptoms of impaired hearing since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements and testimony of impaired hearing since service are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the postservice symptomatology.  

A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without expertise in administering and interpreting an audiogram, such as an audiologist or other medical professional. 

Also a hearing loss disability under 38 C.F.R. § 3.385 has not been found to be a type of condition under case law capable of lay observation.  See Caluza v. Brown, 7 Vet. App. 498, 504 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (where the determinative issue does not require medical expertise, lay evidence may suffice).

Although the Veteran is competent to describe impaired hearing, the Veteran is not competent to state that the impaired hearing had reached the level of a hearing loss disability under 38 C.F.R. § 3.385, which must be measured by audiometric testing.

As a hearing loss disability under 38 C.F.R. § 3.385 is not a condition that can be identified based on personal observation, either as a simple medical condition under Jandreau,or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or diagnose a hearing loss disability under 38 C.F.R. § 3.385 or to offer an opinion on the causal relationship or nexus between the current hearing loss and the continuity of symptoms that the Veteran avers. 




For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current hearing loss disability under 38 C.F.R. § 3.385 and the postservice symptomatology.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, which is not a simple medication condition under Jandreau and is not capable of lay observation by case law for the reasons expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 2007, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.



As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that a hearing loss disability under 38 C.F.R. § 3.385 was not shown until 2007, more than 35 years after separation from service in 1970 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed the current bilateral hearing loss disability to an injury, disease, or event, including noise exposure, in service.

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination dated in July 2010.  The VA examiner, an audiologist, expressed the opinion the Veteran's current hearing loss was not caused by or the result of military service.  The VA examiner explained that the Veteran's hearing was completely normal on separation from service and that a hearing loss disability was not diagnosed until 35 years after separation.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of bilateral hearing loss under 38 C.F.R. § 3.385 and a nexus to service, which opposes rather than supports the claim.

The opinion was rendered by a VA audiologist, who reviewed the Veteran's file and supported the conclusion reached in the opinion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  The Board therefore finds that the Veteran's lay evidence in describing symptoms of impaired hearing in service and since, which is capable of lay observation, is outweighed by the competent medical evidence.





As there is no competent lay evidence on the material issue of fact, namely, a nexus to service and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

While there was no contemporaneous documentation of tinnitus in service, the Veteran was exposed to noise in service, and the Veteran is competent to describe tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

VA records show that from 2002 to 2007 the Veteran was followed by VA for several health problems, but there was no history or symptoms of tinnitus.  There is no record of tinnitus until 2007, contemporaneous with the Veteran filing his claim, more than 35 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

As for a nexus to noise exposure in service, on VA audiological examination in July 2010, the VA examiner stated that tinnitus was associated with hearing loss and that after a review of the entrance and separation audiograms, which showed hearing within normal limits, and as there were no complaints of impaired hearing or tinnitus at separation or in the years following service and that the first documentation of hearing loss was 35 years after service, it was less likely as not that tinnitus was caused by or the result of noise exposure in the military.

As the VA examiner associated tinnitus to hearing loss and as hearing loss is not due to noise exposure in service, there is a basis for the VA examiner's opinion that it was less likely as not that the Veteran's tinnitus was due to noise exposure in service. 






The Board finds that the opinion of the VA examiner outweighs the Veteran's lay statements and testimony as the opinion was based on medical analysis applied to the facts of the claim, including the Veteran's statement about having tinnitus during service, as well as review of the Veteran's medical history.    

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


